DETAILED ACTION
This action is in response to the RCE filed 10/26/2021 in which claim 1 has been amended, claims 2 and 4-5 have been canceled, and claims 1, 3 and 6-15 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
The arguments directed to the rejections which cited Seo and Dao are now moot as these references are no longer relied upon in a rejection in the current action.
Regarding Applicants’ arguments that the cited invention possess unexpected result and are thus not obvious; the Examiner disagrees. Applicants argue that the prior art does not contemplate “the unexpected results from how the utility of the interplay and the specific conditions of the claimed mechanical properties of the nanofibers influences stability” and thus that the claimed ranges of fiber and web properties are “critical to achieve the marked improvement in the filter medium as compared with prior art solutions”. However, the data provided in the instant disclosure are not sufficient to show unexpected results of the claimed invention. Specifically:
[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range” and “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.
1. As rejected claim 1 is significantly broader than examples in specification, which applicant cites as an example of unexpected results and which are limited to the specific material produced through the process as described in Example 1, i.e. which at least appears to be limited to a specific PVDF nanofiber with a specific hydrophilic coating, and thus the evidentiary showing is far from being commensurate in scope with the degree of patent protection sought.  
2. Applicants have failed to show the results occur over the entire claimed range because they do not show a sufficient number of tests both inside and outside the claimed range; for example, Applicant’s do not test an elongation rate over 72% at all, and the Example which are tested are not sufficient to show the effect of the various ranges claimed because the comparative examples are limited and change multiple variables at once.
3. It is not clear the results obtained and unexpectedly better.  Applicants argue for instance that the Example 3 material having a relative water permeability of 90 % and water permeability after backwashing of 90% is unexpectedly better than that of example 4 which has a 
Thus the claimed invention is not seen to possess unexpected results and is obvious in view of the cited art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0040692 A (hereinafter “KR’692”) in view of US 2015/0111019 A1 (hereinafter “Huang”).

    PNG
    media_image1.png
    327
    781
    media_image1.png
    Greyscale
Regarding claim 1 KR’692 discloses a filter medium comprising: 
a central porous polyethylene terephthalate (PET) base layer, on each side of which are first and second bicomponent substrate layers (high and low melting point PET components), and on both outer faces of the bicomponent layers are PVDF nanofiber layers which form a three-dimensional network structure (Fig. 9, Abstract, pgs. 7 and 11 of attached English Translation). Any of the central PET layer, the first or the second bicomponent layers may be the “first support” as claimed, and any other may be considered the “second support”.
KR’692 does not disclose the nanofiber has an average diameter of 50 to 450 nm or the that the nanofiber web has the basis weight, elongation percentage, air permeability, porosity or tensile strength relationship as claimed.
However Huang discloses a nanofibrous web filter (i.e. which forms a 3D network structure), comprising a nanofiber having an average diameter of less than 1000 nm, less than 500 nm [0047], [0078], including specifically at least 350 nm [0106];
the nanofiber web has:
a basis weight of 5-120 g/m2, [0055], [0079], which overlaps the range claimed;

an air permeability of 10-1000 cm3/cm2/min (i.e. ~ 0.3-33 CFM/ft2 i.e. expected to be equivalent to the “CFM” claimed), [0055], [0079], which overlaps the range claimed; 
porosity at least about 80% [0055], [0079], which overlaps the range claimed;
tensile strength of at least 2.0 gf/cm/gsm [0077] and Table 2, i.e. in both MD and TD directions since the “web has a ratio of the average strength in the MD (machine direction) and TD (trans-machine direction) directions of about 1.0” [0081], which is expected to overlap the range claimed.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter medium of KR’692 by forming the nanoweb to have the same properties (i.e. at least including the average fiber diameter, basis weight, elongation percentage, air permeability, porosity and tensile strengths) as disclosed by Huang because this involves simple substitution of nanoweb filter properties which are known in the art to provide a useful filter to obtain the predictable results of a successful filter medium formation. 
Since the ranges disclosed overlap the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Huang’s ranges that correspond to the claimed ranges.  See MPEP 2144.05(I).

Regarding claim 3 KR’692 in view of Huang discloses the filter medium of claim 1, wherein the nanofiber web has a mean flow pore size (see to equivalent to the claimed average Huang’s ranges that correspond to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 6 and 7 KR’692 in view of Huang discloses the filter medium of claim 1, wherein the nanofiber is formed using a spinning solution including a fiber-forming component comprising polyvinylidene difluoride (PVDF) (KR’692 Abstract, throughout). Where specially it is seen as obvious to use the fiber polymers disclosed in KR’692 at least because Huang discloses “[f]ibers may be spun from any of the thermoplastic resins capable of using in centrifugal fiber or nanofiber spinning” [0064].
Regarding claim 8-10 and 12 KR’692 in view of Huang discloses the filter medium of claim 1, and while the thickness and basis weight of the first support are not as claimed, it is customary and routine in the filter membrane arts to optimize support thickness and basis weight to provide desired filtration performance (such as pressure drop) and mechanical properties, and they are therefore result effective variables. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate support thickness and basis weight, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 11 and 13 KR’692 in view of Huang discloses the filter medium of claim 1, wherein the first and second bicomponent substrate layers (high and low melting point KR’692).
Regarding claim 14 KR’692 in view of Huang discloses the filter medium of claim 1, wherein the first support and the second support (considered the first and second bicomponent layers) are a non-woven fabric (pg. 11 of attached English Translation of KR’692). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable KR’692 in view of Huang and further in view of US 2010/0096317 A1 (hereinafter “Morita”).
Regarding claim 15 KR’692 in view of Huang discloses the filter medium of claim 1, but does not disclose a flat filter unit comprising: the filter medium according to claim 1; and a support frame comprising a flow path, through which a filtrate filtered by the filter medium is discharged to the outside, and supporting an edge of the filter medium.   
However Morita discloses such a filter unit with a flat filter media 11, have a support frame 13 comprising a flow path, through which a filtrate filtered by the filter medium is discharged to the outside, and supporting an edge of the filter medium (Figs. 1-5, [0154]-[0178])
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the filter media of KR’692 in view of Huang in a filter unit having said support frame as disclosed by Morita because this involves the simple substitution of known flat filter media to obtain the predictable results of a functional filter unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773